 Case 2:19-cv-00025-LGW-BWC Document 77 Filed 08/16/21 Page 1 of 2




             In the United States District Court
             for the Southern District of Georgia
                     Brunswick Division
GEORGE PIGGEE,

     Plaintiff,

     v.                                         CV 2:19-025

WILLIE GASKIN; EAGLE EXPRESS
LINES, INC.; and AARON RAYNELL
SHARPE,

     Defendants.

                                 ORDER

     Before the Court is the parties’ consent motion for dismissal,

dkt. no. 76, wherein they notify the Court that they wish to

dismiss all claims asserted against Defendant Aaron Sharpe with

prejudice.    All parties who have appeared in this matter join in

the motion for dismissal. The parties having complied with Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), the motion to dismiss is

GRANTED, and all claims asserted against Defendant Sharpe are

hereby DISMISSED with prejudice.       Each party shall bear its own

fees and costs.     The Clerk is DIRECTED to terminate Defendant

Sharpe as a party to this lawsuit.       Accordingly, Sharpe’s motion

to dismiss, dkt. no. 63, is DENIED as moot.         Plaintiff’s claims

against the other Defendants remain pending.
Case 2:19-cv-00025-LGW-BWC Document 77 Filed 08/16/21 Page 2 of 2
